NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JIMMY C. MOORE,                                 No.    18-35377

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00346-BLW

 v.
                                                MEMORANDUM*
CITY OF BOISE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                 B. Lynn Winmill, Chief District Judge, Presiding

                          Submitted November 18, 2020**

Before: GOODWIN, CANBY, and LEAVY, Circuit Judges.

      Jimmy C. Moore, a prisoner in the custody of the Idaho Department of

Correction, filed this 42 U.S.C. § 1983 action alleging that Boise City Police

Officers Dan Muguira and Tad Miller and Community Services Officer Jessica

Bovard used excessive force against him during his arrest for domestic violence.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Chudacoff v.

Univ. Med. Ctr. of S. Nev., 649 F.3d 1143, 1148 (9th Cir. 2011) (summary

judgment), Far Out Prod., Inc. v. Oskar, 247 F.3d 986, 993 (9th Cir. 2001) (rulings

regarding the preclusive effect of a prior judgment). We affirm.

      The district court properly granted summary judgment on Moore’s claims

against Officers Muguira and Miller because Moore failed to raise a triable dispute

as to whether their use of force was unconstitutionally excessive. See Davis v. City

of Las Vegas, 478 F.3d 1048, 1054 (9th Cir. 2007) (Fourth Amendment claim for

excessive force “requires balancing the nature and quality of the intrusion on a

person’s liberty with the countervailing governmental interests at stake to

determine whether the force used was objectively reasonably under the

circumstances” (citation and internal quotation marks omitted)).

      The district court properly granted summary judgment on Moore’s claim

against Community Services Officer Bovard because Moore failed to raise a triable

dispute as to whether Bovard committed any constitutional violation. See

Chudacoff, 649 F.3d at 1149 (explaining requirements for liability under § 1983).

      The district court properly ruled that Moore was collaterally estopped by his

state-court convictions from arguing that he did not commit domestic battery or

resisting arrest. See Rodriguez v. Dep’t of Corr., 29 P.3d 401, 404 (Idaho 2001)

(requirements of collateral estoppel under Idaho law); see also Ayers v. City of


                                          2
Richmond, 895 F.2d 1267, 1270 (9th Cir. 1990) (“State law governs the application

of collateral estoppel or issue preclusion to a state court judgment in a federal civil

rights action.”).

      The district court did not abuse its discretion by denying Moore’s requests

for appointment of counsel because Moore failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (“[A] court

may under ‘exceptional circumstances’ appoint counsel for indigent civil litigants

pursuant to 28 U.S.C. § 1915(e)(1).”; in evaluating whether “exceptional

circumstances” exist, “a court must consider ‘the likelihood of success on the

merits as well as the ability of the petitioner to articulate his claims pro se in light

of the complexity of the legal issues involved’”; standard of review (citations

omitted)).

      The district court did not abuse its discretion by denying Moore’s motion to

extend the deadline for conducting discovery, filed after entry of the pretrial

scheduling order, because Moore failed to show good cause. See Johnson v.

Mammoth Recreations, Inc., 975 F.2d 604, 607-09 (9th Cir. 1992) (once the

district court has entered a pretrial scheduling order, the timetable to complete

discovery or file motions may be altered only “upon a showing of ‘good cause,’” a

standard that “primarily considers the diligence of the party seeking” the extension;

“If [the moving] party was not diligent, the inquiry should end.”; standard of


                                            3
review (citing Fed. R. Civ. P. 16(b)).

       The district court did not abuse its discretion by denying as untimely

Moore’s cross-motion for summary judgment because Moore failed to show good

cause for the late filing. See id.

       The district court did not abuse its discretion by ruling inadmissible portions

of Ryan M. Tone’s affidavit. See Fed. R. Evid. 401, 801(c)(2); Spence v. Peters,

857 F.3d 789, 797 (9th Cir. 2017) (standard of review).

       Appellees’ request to strike the Appendix to Moore’s Reply Brief, Dkt. No.

32, is GRANTED.

       AFFIRMED.




                                          4